Citation Nr: 0411290	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  02-15 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of pension 
benefits in the amount of $14,783.

(The issue of entitlement to a compensable disability rating for 
bilateral hearing loss is addressed in a separate remand.)


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United 
States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to January 
1968.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 decision of the Committee on Waivers 
(Committee) of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which determined that 
waiver of recovery of an overpayment of pension benefits is 
precluded by the veteran's bad faith. 

The veteran presented sworn testimony during a videoconference 
hearing in November 2003 held before the undersigned Veterans Law 
Judge.


FINDINGS OF FACT

1.  The veteran failed to report his social security income to VA 
in a timely manner, resulting in an overpayment of pension 
benefits.  

2.  There is no showing that the veteran intentionally misled VA 
with an intent to obtain an unfair advantage.


CONCLUSION OF LAW

There is no indication of fraud, misrepresentation or bad faith in 
the creation of this indebtedness, thus there is no legal bar 
precluding waiver of recovery of the overpayment.  38 U.S.C.A. § 
5302 (West 2002); 38 C.F.R. § 1.964 (2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board observes that claims for waiver of debt owed 
to the VA are governed by the provisions of Chapter 53 of Title 38 
of the United States Code.  This statute contains its own specific 
notice provisions.  The provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 
2002) are relevant to a different chapter of title 38, and do not 
apply to this appeal.  See Barger v. Principi, 16 Vet. App. 132 
(2002).

The veteran is seeking waiver of recovery of indebtedness to VA 
which was created by overpayments of his VA pension benefits which 
occurred when the veteran began receiving Social Security 
disability benefits, without a commensurate reduction in his VA 
pension benefit payment.  

History

In August 1997, the RO granted nonservice-connected disability 
pension benefits based upon evidence showing that the veteran was 
unable to maintain gainful employment.  His first pension payment 
was implemented effective in February 1997, based upon evidence 
submitted by the veteran showing that his income from workman's 
compensation ceased in January 1997.  A September 1997 letter to 
the veteran reflects that he was informed of the pension grant, 
and of the basis of the grant; that he was not receiving any other 
income, and that he had reported not having any dependents.  The 
same letter informed him that he was responsible for reporting to 
the VA if his income or net worth changed, if he gained a 
dependent, or if he moved to a new address.  

The next communication between the veteran and the RO reflected in 
the claims file consists of a notification letter from the veteran 
received in April 1999, informing the RO of his marriage in March 
1999.  Along with the written notification, the veteran provided a 
copy of his marriage certificate.  A financial print-out dated in 
May 1999 reflects that the RO increased the veteran's pension 
payment to reflect his wife as his dependent.

In December 1999, the RO provided the veteran with an income 
verification form, which the veteran completed and returned in the 
same month.  On this form, he reported receiving $750 per month in 
Social Security benefits.  The RO took prompt action to adjust his 
pension payments and notified the veteran of the overpayment 
created by his concurrent receipt of VA pension and Social 
Security benefits in a January 2000 letter.  

In a June 2000 phone call, the veteran indicated that he did not 
have a copy of his Social Security award letter, but that he 
understood what an overpayment was, and that the VA should "do 
whatever we have to do," to reconcile the debt.  After being 
notified of the amount of the overpayment debt, the veteran 
requested a waiver of the debt in October 2000.  

During the November 2003 hearing on appeal, the veteran testified 
that he disagreed with the Committee's characterization of his 
actions as involving bad faith.  He stated that he had tried to 
comply with all VA requirements, that he had promptly returned all 
forms, and responded to all correspondence from VA throughout.  He 
also testified that he had completed a form regarding his income 
from Social Security and VA when he sought medical treatment at a 
VA hospital in Decatur, Georgia, sometime in 1997 or 1998.  He 
stated that he had informed the VA of his Social Security benefits 
a second time when he reported his marriage in April 1999.  He 
explained his belief that all the VA computers were linked so that 
his income information would have been provided to the RO by the 
VA hospital, as well as his belief that VA and the Social Security 
Administration cross-checked their records all the time, so that 
each agency would have informed the other of the benefits he was 
receiving.  He emphasized that he had never attempted to obtain 
benefits he did not deserve or to hide information from the 
government.

Bad faith

If there is an indication of fraud, misrepresentation or bad faith 
in the creation of indebtedness, waiver of the debt is 
automatically precluded, and further analysis is not warranted.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.964.  The RO Committee on 
Waivers and Compromises found that the veteran exhibited bad faith 
in the creation of this overpayment because he did not report the 
receipt of Social Security income to the VA, despite having been 
notified that he must do so.  The Board notes that it is obligated 
to do a de novo review of all aspects of the case, and it is not 
bound by any determination of the RO in that regard.  Indeed, the 
Court of Appeals for Veterans Claims has held that the Board must 
independently address this preliminary consideration before 
addressing whether waiver would be appropriate under the 
applicable criteria of 38 C.F.R. § 1.965(a).  See Ridings v. 
Brown, 6 Vet. App. 544 (1994).  

Based upon our review of the record, the Board finds that the 
veteran did not exhibit bad faith in his dealings with VA.  
Indeed, he has been forthright and cooperative throughout the 
entire process.  He is guilty of a certain lack of proactivity, in 
not communicating directly with the RO about his award of Social 
Security benefits.  However, his explanation regarding his belief 
that the VA and Social Security cross-checked their records and 
his belief that VA had learned of his social security income is 
reasonable.  Any misunderstanding on the veteran's part does not 
rise to the level of bad faith, as envisioned by governing law.  

The Board finds insufficient evidence of fraud, misrepresentation, 
or bad faith, and there is no legal bar precluding waiver of 
recovery of the debt.  38 U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 
1.963, 1.965.  


ORDER

There is no indication of fraud, misrepresentation or bad faith in 
the creation of this indebtedness, thus there is no legal bar 
precluding waiver of recovery of the overpayment, and to this 
extent the appeal is allowed.  


REMAND

Having determined that the veteran's actions in the creation of 
the overpayment did not constitute fraud, misrepresentation, or 
bad faith, the veteran's request for waiver must be evaluated 
pursuant to the principles of equity and good conscience.  See 38 
C.F.R. § 1.965(a) (2002).

Accordingly, this case is REMANDED for the following action:

The Committee should readjudicate the issue of whether the 
recovery of the indebtedness in the calculated amount of 
$14,783.00 would be against equity and good conscience, in 
accordance with the provisions of 38 C.F.R. § 1.965(a) (2002).  If 
the benefit sought on appeal remains denied, the veteran and his 
representative should be provided a SSOC.  An appropriate period 
of time should be allowed for response.

The Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action until notified.  The 
appellant has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03.


	                        
____________________________________________
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



